United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-1896
                                 ___________

Terry Proctor,                           *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Wendy Kelley, Deputy Director, ADC; *
Larry D. Bowler, Dr.; Neema Suphan, * [UNPUBLISHED]
Dr., Maximum Security Unit, ADC;         *
Bernadine Williams, Specialist;          *
Juanita Stell, Medical Specialist, ADC; *
Tim Mullins, Health Care                 *
Administrator, Maximum Security          *
Unit, ADC; Shajuanna Burnett,            *
Grievance Officer, Maximum Security *
Unit, ADC,                               *
                                         *
              Appellees.                 *
                                    ___________

                            Submitted: September 7, 2010
                               Filed: September 9, 2010
                                ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.
       Arkansas inmate Terry Proctor appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 suit, in which he claimed deliberate
indifference to his medical needs and denial of access to the courts. Having carefully
reviewed the record de novo, see Franklin v. Local 2 of the Sheet Metal Workers Int’l
Ass’n, 565 F.3d 508, 520 (8th Cir. 2009), we affirm on the basis of the district court’s
thorough opinion.

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-